Appeal from an order of the Family Court, Kings County, entered February 27, 1974, which placed appellant with the Division for Youth, Title III, State Training School. Order reversed, on the law and the facts, without costs, and proceeding remitted to the Family Court for placement of appellant in a suitable environment, upon testimony and findings, if necessary, as to the suitability of any new commitment, to be made in accord with the criteria of Matter of Ellery C. (32 N Y 2d 588). Appellant, a 15-year-old girl, was adjudicated a person in need of supervision and ordered placed in a State training school. At the hearing there was no testimony as to whether the training school satisfied the Ellery C. requirements. It is on this appeal that for the first time it is sought to be shown that Ellery G. has been complied with. At present, the child is residing with her aunt pursuant to an order of this court dated March 19, 1974. At a hearing, respondent may attempt to show that the training school to which appellant was sent meets the Ellery C. standards. It may be shown, however, that even if those standards are met, appellant would be best provided for either by remaining with her aunt or by being placed in some other manner as allowed by article 7 of the Family Court Act (Matter of Maurice C., 44 A D 2d 114). Martuscello, Acting P. J., Latham, Shapiro, Benjamin and Munder, JJ., concur.